ELECTRONIC RECORD




COA#       01-15-00021-CR                        OFFENSE:       19.03 (Capital Murder)

           Obed Joseph Rodriguez v. The
STYLE:     State of Texas                        COUNTY:        Harris

COA DISPOSITION:       DISMISS                   TRIAL COURT:   208th District Court


DATE: 02/19/2015                 Publish: NO     TC CASE #:     1399946




                        IN THE COURT OF CRIMINAL APPEALS


         Obed Joseph Rodriguez v. The State
STYLE:   of Texas                                    CCA #:


           PRO S£                     Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:     0S/S3 f*0'J~                               SIGNED:                           PC:

JUDGE:       fjU Ct'tSl^*-^                          PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                  JUDGE:




                                                                           ELECTRONIC RECORD